 



EXHIBIT 10.4.4
AMENDED AND RESTATED
CHART INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
     THIS PERFORMANCE UNIT AGREEMENT (the “Agreement”), is entered into as of
this ___ day of                     , 2008 (the “Grant Date”), by and between
Chart Industries, Inc., a Delaware corporation (the “Company”), and
                                         (the “Grantee”).
WITNESSETH:
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) administers the Amended and Restated Chart Industries,
Inc. 2005 Stock Incentive Plan (the “Plan”); and
     WHEREAS, the Committee desires to provide the Grantee with Performance
Units under the Plan upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Definitions. Unless the context otherwise indicates, the following words
used herein shall have the following meanings wherever used in this Agreement:

  a.   “Performance Period” means the period set forth in Exhibit A.     b.  
“Performance Requirements” means the performance measures set forth in
Exhibit A.     c.   “Performance Unit” means a unit representing the right to
receive a Share after completion of the Performance Period provided that the
Performance Requirements have been satisfied.     d.   “Retirement” (or
variations thereof) means a voluntary separation from service with the Company,
its Subsidiaries and its Affiliates, under circumstances indicative of
retirement, after attaining age 60 and completing 10 years of service with such
entities.

Notwithstanding this Section, and unless otherwise specified in the Agreement,
capitalized terms shall have the meanings attributed to them under the Plan.
     2. Grant of Performance Units. As of the Grant Date, the Company grants to
the Grantee, upon the terms and conditions set forth in this Agreement,
                     (___) Performance Units. The Performance Units are granted
in accordance with, and subject to, all

 



--------------------------------------------------------------------------------



 



the terms, conditions and restrictions of the Plan, which is hereby incorporated
by reference in its entirety. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern. The Grantee irrevocably agrees to,
and accepts, the terms, conditions and restrictions of the Plan and this
Agreement on his own behalf and on behalf of any beneficiaries, heirs, legatees,
successors and assigns.
     3. Restrictions on Transfer of Performance Units. The Grantee and his or
her beneficiaries, heirs, legatees, successors and assigns cannot sell,
transfer, assign, pledge, hypothecate or otherwise directly or indirectly
dispose of the Performance Units (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) or any interest
therein.
     4. Termination of Employment.

  a.   Retirement, Death or Disability. If the Grantee terminates Employment as
a result of Retirement, death or Disability prior to the last day of the
Performance Period, the Grantee (or his or her beneficiary or beneficiaries)
shall be entitled to a pro-rated number of Shares or, if the Committee so
elects, the cash equivalent, calculated by multiplying (x) by (y) where:

  (x)   is the number of Shares, if any, that would have been earned by the
Grantee as the result of the satisfaction of the Performance Requirements; and  
  (y)   is the number of months that the Grantee was employed (rounded up to the
nearest whole number) during the Performance Period divided by the number of
months in the Performance Period.

      The Committee shall determine in its sole and exclusive discretion whether
the Grantee’s Employment has terminated because of his or her Disability. The
distribution or payment of the pro-rated award shall occur (if at all) at the
same time as the distribution or payment specified in Section 6.     b.  
Reasons Other Than Retirement, Death or Disability. Except as otherwise provided
in Section 5, if the Committee determines in its sole and exclusive discretion
that the Grantee’s Employment has terminated prior to the end of the Performance
Period for reasons other than those described in Section 4(a) above, the Grantee
will forfeit his or her Performance Units. If the Performance Units are
forfeited, the Grantee and all persons who might claim through him or her will
have no further interests under this Agreement.

2



--------------------------------------------------------------------------------



 



     5. Change in Control. Upon a Change in Control prior to the end of the
Performance Period:

  a.   the Performance Requirements shall be deemed to have been satisfied at
the greater of either: (i) the target level of the Performance Requirements as
set forth on Exhibit A as if the entire Performance Period had elapsed; or
(ii) the level of actual achievement of the Performance Requirements as of the
date of the Change in Control; and     b.   the appropriate number of Shares,
or, if the Committee so elects, cash, determined in accordance with subsection
(a) above shall be issued or paid to the Grantee not later than 30 days after
the date of the Change in Control.

     6. Distributions. Within 60 days after satisfaction or deemed satisfaction
of the Performance Requirements:

  a.   with respect to Shares earned under Sections 4 or 5, the Company will
deliver to Grantee (or his or her beneficiary or beneficiaries) certificates for
the Shares to which Grantee is entitled, subject to any applicable securities
law restrictions or, if the Committee so elects, the cash equivalent; and     b.
  with respect to Shares otherwise earned under this Agreement, the Company will
issue to the Grantee the Shares to which Grantee is entitled, subject to any
applicable securities law restrictions or, if so elected, the cash equivalent,
and provided that the Grantee is in active Employment on the last day of the
Performance Period.

For purposes of this Section 6, “earned” Shares are those Shares to which the
Grantee is entitled based upon the Earned Performance Units (as described in
Exhibit A) and the terms of Section 4 or 5, if applicable. For purposes of this
Agreement, the cash equivalent of Shares is their Fair Market Value on the date
of payment. Upon payment of the cash equivalent of Shares, the recipient and all
persons who might claim through him or her shall have no remaining interest
under this Agreement.
     7. Dividend and Voting Rights. The Grantee will not have any voting rights
or be entitled to any dividends with respect to Performance Units unless and
until the Performance Requirements are timely satisfied, the Committee elects
not to make payments in cash and Shares have actually been issued to the
Grantee. No dividends or dividend equivalents will be paid to the Grantee based
upon interests in the Performance Units during the Performance Period.
     8. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Grantee may designate an
individual or individuals as his or her beneficiary or beneficiaries with
respect to his or her interest under this Agreement. If

3



--------------------------------------------------------------------------------



 



the Grantee fails to properly designate a beneficiary, his or her interests
under this Agreement will pass to the person or persons in the first of the
following classes (who shall be deemed a beneficiary or beneficiaries) in which
there are any survivors: (i) spouse at the time of death; (ii) issue, per
stirpes; (iii) parents; and (iv) the estate. Except as the Company may determine
in its sole and exclusive discretion, a properly completed Designation of
Beneficiary Form shall be deemed to revoke all prior designations with respect
to this Agreement (or, if the form so provides, the Plan) upon its receipt and
approval by the designated representative of the Company.
     9. Non-Transferability of Shares; Legends. Upon the acquisition of any
Shares pursuant to this Agreement, if the Shares have not been registered under
the Securities Act of 1933, as amended (the “Act”), they may not be sold,
transferred or otherwise disposed of unless a registration statement under the
Act with respect to the Shares has become effective or unless the Grantee
establishes to the satisfaction of the Company that an exemption from such
registration is available. The Shares will bear a legend stating the substance
of such restrictions, as well as any other restrictions the Committee deems
necessary or appropriate. In addition, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or this
Agreement.
     10. Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Shares. The provisions of this Agreement will be applicable to the
performance units, Shares or other securities, if any, which may be acquired by
the Grantee related to the Performance Units as a result of a liquidation,
recapitalization, reorganization, redesignation or reclassification, split-up,
reverse split, merger, consolidation, dividend, combination or exchange of
Performance Units or Shares, exchange for other securities, a sale of all or
substantially all assets or the like. The Committee may appropriately adjust the
number and kind of performance units or Shares described in this Agreement to
reflect such a change. Section 9 of the Plan shall control in the event of any
inconsistency between that section and this Section 10.
     11. Plan Administration. The Plan is administered by the Committee, which
has sole and exclusive power and discretion to interpret, administer, implement
and construe the Plan and this Agreement. All elections, notices and
correspondence relating to the Plan should be directed to the Secretary at:
Chart Industries, Inc.
One Infinity Corporate Centre, Suite 300
Garfield Heights, OH 44125
Attn.: Secretary
     12. Notices. Any notice relating to this Agreement intended for the Grantee
will be sent to the address appearing in the personnel records of the Company,
its Affiliate or its Subsidiary. Either party may designate a different address
in writing to the other. Any notice shall be deemed effective upon receipt by
the addressee.

4



--------------------------------------------------------------------------------



 



     13. Termination of Agreement. This Agreement will terminate on the earliest
of: (a) the last day of the Performance Period if the Performance Requirements
are not satisfied; (b) the date of termination of the Grantee’s Employment for
reasons referenced in Section 4(b) prior to the last day of the Performance
Period; or (c) the date that Shares are delivered to the Grantee (or his or her
beneficiary or beneficiaries) or the date of payment of the cash equivalent
thereof to the Grantee (or his or her beneficiary or beneficiaries). Any terms
or conditions of this Agreement that the Company determines are reasonably
necessary to effectuate its purposes will survive the termination of this
Agreement.
     14. Successors and Legal Representatives. This Agreement will bind and
inure to the benefit of the Company and the Grantee and their respective heirs,
beneficiaries, executors, administrators, estates, successors, assigns and legal
representatives.
     15. Integration. This Agreement, together with the Plan, constitutes the
entire agreement between the Grantee and the Company with respect to the subject
matter hereof and may not be modified, amended, renewed or terminated, nor may
any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or by a writing signed by the person or
persons sought to be bound by such modification, amendment, renewal, termination
or waiver. Any waiver of any term, condition or breach thereof will not be a
waiver of any other term or condition or of the same term or condition for the
future, or of any subsequent breach.
     16. Separability. In the event of the invalidity of any part or provision
of this Agreement, such invalidity will not affect the enforceability of any
other part or provision of this Agreement.
     17. Incapacity. If the Committee determines that the Grantee is incompetent
by reason of physical or mental disability or a person incapable of handling his
or her property, the Committee may deal directly with or direct any payment to
the guardian, legal representative or person having the care and custody of the
incompetent or incapable person. The Committee may require proof of
incompetence, incapacity or guardianship, as it may deem appropriate before
making any payment. In the event of a payment, the Committee will have no
obligation thereafter to monitor or follow the application of the amounts so
paid. Payments pursuant to this paragraph shall completely discharge the Company
with respect to such payments.
     18. No Further Liability. The liability of the Company, its Affiliates, its
Subsidiaries and the Committee under this Agreement is limited to the
obligations set forth herein and no terms or provisions of this Agreement shall
be construed to impose any liability on the Company, its Affiliates, its
Subsidiaries or the Committee in favor of any person or entity with respect to
any loss, cost, tax or expense which the person or entity may incur in
connection with or arising from any transaction related to this Agreement.
     19. Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.

5



--------------------------------------------------------------------------------



 



     20. No Right to Continued Employment. Nothing in this Agreement will be
construed to confer upon the Grantee the right to continue in the employment or
service of the Company, its Subsidiaries or Affiliates, or to be employed or
serve in any particular position therewith, or affect any right which the
Company, its Subsidiaries or an Affiliate may have to terminate the Grantee’s
employment or service with or without cause.
     21. Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Delaware, without giving effect to its principles
of conflict of laws.
     22. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument.
     23. Amendment. The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Grantee hereunder without the consent of the Grantee.
     24. Withholding. The Grantee may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Performance Units or Shares, or any payment or transfer under or with respect to
the Performance Units or Shares and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. The Participant may elect to pay any or all
such withholding taxes as provided for in Section 4 of the Plan.
     25. Code Section 409A. It is intended that this Agreement and the
compensation and benefits hereunder either be exempt from, or comply with,
Internal Revenue Code Section 409A, and this Agreement shall be so construed and
administered. If the Company reasonably determines that any compensation or
benefits awarded or payable under this Agreement may be subject to taxation
under Section 409A, the Company, after consultation with the Grantee, shall have
the authority to adopt, prospectively or retroactively, such amendments to this
Agreement or to take any other actions it determines necessary or appropriate
to: (a) exempt the compensation and benefits payable under this Agreement from
Section 409A; or (b) comply with the requirements of Section 409A. In no event,
however, shall this Section or any other provisions of the Plan or this
Agreement be construed to require the Company to provide any gross-up for the
tax consequences of any provisions of, or awards or payments under, this
Agreement and the Company shall have no responsibility for tax consequences of
any kind, whether or not such consequences are contemplated at the time of entry
into this Agreement, to Grantee (or his beneficiary) resulting from the terms or
operation of this Agreement.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has hereunto set his hand.

                      Grantee       Chart Industries, Inc.    
 
                   
 
          By:                          
Print Name:
          Its:        
 
                   
Date:
          Date:        
 
                   

7



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE REQUIREMENTS
Performance Period
The Performance Period begins on January 1, 2008 and ends on December 31, 2010.
Performance Measures
The Performance Measures are:

  1.   Relative Total Shareholder Return (“RTSR”) - RTSR is determined by
comparing the total shareholder return of the Company with the total shareholder
return of the peer group of companies designated on Exhibit B. Total shareholder
return is the result of (a) minus (b), plus (c), divided by (d), where:

  a.   is the Share price on December 31, 2010;     b.   is the Share price on
January 1, 2008;     c.   is the Dividends over the Performance Period; and    
d.   is the Share price on January 1, 2008.

      For purposes of this formula, (x) the Share price on any given day shall
be the average daily closing price for the Shares over the ten-trading-day
period ending on that day, based on reported closing prices for the Shares for
the ten trading days (on which the Shares traded regular way in the market)
ending on that day (or, if that day is not a trading day on which the Shares
traded regular way in the market, then ending on the last trading day on which
the Shares traded regular way in the market immediately preceding that day), and
(y) “Dividends” includes regular dividends, special or one-time dividends, Share
buybacks and other payments or distributions from the Company to holders of
Shares and, in the case of peer group companies, from each of those companies to
the holders of their common stock of any class.         The Committee may, in
the exercise of its discretion in good faith and in a manner consistent with the
purposes of this Agreement, make such adjustments in calculating the RTSR as it
deems necessary or appropriate to account for extraordinary or non-recurrent
events affecting the Company or the peer group companies. Without limiting the
foregoing, the Committee may make appropriate adjustments to the RTSR to reflect
a merger, asset sale, spin-off, stock split, stock dividend, public offering,
bankruptcy or liquidation affecting the Company or any peer group company.

 



--------------------------------------------------------------------------------



 



  2.   EBITDA Growth - EBITDA Growth is determined by reference to the adjusted
compounded annual growth rate of adjusted earnings of the Company before
interest, taxes, depreciation and amortization (“EBITDA”) over the Performance
Period. For this purpose, adjustments shall include stock-based compensation
expenses, expenses related to stock offerings, acquisitions, dispositions,
restructuring charges, gain or loss on sale of non-operating assets, income or
expenses related to the adoption of accounting principles, income or loss from
discontinued operations and any other extraordinary items (e.g., hurricane
losses, etc.) deemed to be adjustments by the Committee.

Earned Performance Units
The Performance Units subject to, respectively, the RTSR and EBITDA Growth
Performance Measures shall become, respectively, RTSR Earned Performance Units
and EBITDA Earned Performance Units (collectively, the “Earned Performance
Units”), as determined pursuant to the methodologies set forth below:

  1.   RTSR Earned Performance Units         RTSR Earned Performance Units are
determined as follows:

  a.   Measure total shareholder return for the Performance Period for the
Company and for each entity that makes up the peer group (the companies listed
on Exhibit B are the “Peer Group”).     b.   Determine the percentile ranking of
the Company compared to the Peer Group based upon the cumulative total
shareholder return over the Performance Period.     c.   Determine the
percentage of earned Performance Units (the “RTSR Earned Percentage”) as
follows:

          Levels   Percentage Ranking   RTSR Earned Percentage Threshold   50th
  35% Target   75th   100% Maximum   90th   150%

      With respect to performance levels that fall between these percentiles,
the RTSR Earned Percentage will be interpolated on a straight-line basis. In no
event will the RTSR Earned Percentage exceed 150%.     d.   Determine the number
of earned Performance Units (“RTSR Earned Performance Units”) as follows:

      50%     X     RTSR Earned Percentage     X     Number of Performance Units



2



--------------------------------------------------------------------------------



 



  2.   EBITDA Earned Performance Units         EBITDA Earned Performance Units
are determined as follows:

  a.   Measure the Company’s adjusted EBITDA (i) for the final year of the
Performance Period (the “Final LTM EBITDA”) and (ii) for the year ended
December 31, 2007 (the “Base LTM EBITDA”).     b.   Calculate the compound
annual percentage growth rate (the “EBITDA Growth”) for the Performance Period
based on the relationship of Final LTM EBITDA to Base LTM EBITDA, and giving
effect to a 3.0-year period.     c.   Based on such EBITDA Growth, determine the
percentage of earned Performance Units (the “EBITDA Earned Percentage”) as
provided on Exhibit C.     d.   Determine the number of earned Performance Units
(“EBITDA Earned Performance Units”) as follows:

      50%     X     EBITDA Earned Percentage     X     Number of Performance
Units



3



--------------------------------------------------------------------------------



 



EXHIBIT B
PEER GROUP
Air Products & Chemicals Inc.
Airgas Inc.
Altra Holdings Inc.
Ampco-Pittsburgh Corp.
Barnes Group Inc.
Cameron International Corp.
Circor Intl. Inc.
Columbus McKinnon Corp.
Dresser-Rand Group Inc.
Enpro Industries Inc.
Gorman-Rupp Co.
Kaydon Corp.
Lufkin Industries, Inc.
National Oilwell Varco Inc.
Powell Industries Inc.
Praxair Inc.
Robbins & Myers Inc.
Exterran Holdings, Inc.





--------------------------------------------------------------------------------



 



EXHIBIT C
EBITDA GROWTH
PERFORMANCE MEASURES
The EBITDA Growth Performance Measures for the Performance Period:

          Levels   Attained EBITDA Growth%   EBITDA Earned Percentage Threshold
  ___%   35% Target   ___%   100% Maximum   ___%   150%

With respect to performance levels that fall between these attained percentages,
the EBITDA Earned Percentage will be interpolated on a straight-line basis. In
no event will the EBITDA Earned Percentage exceed 150%.

2